Citation Nr: 1448781	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for low back disability, diagnosed as degenerative disc disease of the thoracolumbar lumbar spine.

3.  Entitlement to service connection for a right knee disability, diagnosed as degenerative joint disease.

4.  Entitlement to service connection for a left knee disability, diagnosed as degenerative joint disease.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007 by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  

The Board notes that the record reflects diagnoses for various psychiatric disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, while the Veteran specified that he was seeking service connection for chronic and severe depression, the claim has been broadened to include other psychiatric disabilities and is recharacterized accordingly.

The issues of entitlement to service connection for low back, right knee, left knee, right ankle, and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Impulse control disorder with bipolar disorder had its onset in service.


CONCLUSION OF LAW

Impulse control disorder with bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Post-service VA treatment records show diagnoses of bipolar depression, PTSD, intermediate explosive behavior, and impulse control disorder.  In a March 2011 statement, a VA examiner noted that the Veteran was the victim of a parachute accident while in the Army in 1968 and suffered a head injury as a result and was unconscious.  The examiner opined that it is reasonable to think that the Veteran's impulse control problems were a sequelae of this accident.  The Veteran also submitted lay statements from veterans who served with him, siblings, and friends confirming the Veteran's accident in service and that he suffered mental problems after the accident.  The Board finds this lay evidence to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for impulse control disorder with bipolar disorder is warranted. 


ORDER

Service connection for impulse control disorder with bipolar disorder is granted.


REMAND

The Veteran contends that he injured his low back, right knee, left knee, right ankle, and left ankle when his parachute failed to open and he fell in service in June 1968.  The Veteran's DD Form 214 documents receipt of the parachute badge.  An August 1968 service treatment record noted that the Veteran fell on his knee.  A March 1969 service treatment record noted symptoms suggestive of Osgood Schlatter in the left knee and low back pain.  Further, the record contains competent and credible lay testimony corroborating the occurrence of in-service trauma due to in-service parachute injuries.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran contends that he injured his right and left ankles when he fell in service and VA treatment records note an ankle procedure in December 2000.  There is no medical opinion of record addressing whether any right or left ankle condition is related to service.  

The Veteran has a diagnosis of degenerative disc disease of the thoracolumbar spine and degenerative joint disease of the right and left knees.  The last VA examination addressing whether the Veteran's low back, right knee, and left knee disabilities are related to service occurred in December 2009.  This examination did not account for the evidence that has been submitted since that time, including competent buddy statements confirming the Veteran's in-service parachute accident and the effects of the accident.  Accordingly, the Board finds that on remand a VA examination should be provided to address whether any current low back, right knee, left knee, right ankle, and/or left ankle conditions are related to service.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for low back, right knee, left knee, right ankle, and/or left ankle conditions, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

The record contains an SSA Inquiry Profile, which indicates that the Veteran received disability benefits from the Social Security Administration (SSA).  The SSA records have not been associated with the claims file.  Therefore, a remand is required in order to obtain these records from the Social Security Administration.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, such as friends and/or family members, who were contemporaneously informed of his in-service and post-service symptoms of his low back, right ankle, left ankle, right knee, and/or left knee conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his low back, right knee, left knee, right ankle, and/or left ankle conditions that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

4.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any current low back, right knee, left knee, right ankle, and/or left ankle disabilities found to be present.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  After examining the Veteran and reviewing the claims file, the examiner should advance opinions as to the following:

a. whether it is at least as likely as not that any low back disability, to include degenerative disk disease of the thoracolumbar spine, had its onset during active service; or, is causally related to the Veteran's service.  

b. whether it is at least as likely as not that any right and/or left ankle disabilities had their onsets during active service; or, are causally related to the Veteran's service.  

c. whether it is at least as likely as not that any right and/or left knee disabilities, to include degenerative joint disease, had their onsets during active service; or, are causally related to the Veteran's service. 

In responding these inquiries, the examiner must acknowledge and discuss the Veteran's competent report as to the onset of his symptoms and the competent and credible buddy statements from his friends and siblings regarding his injury in service.  The rationale for all opinions expressed should be set forth in a legible report.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


